DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in parent Application 16/451,429 has been reviewed.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the circulation of passengers” lacks of antecedent basis.
Other claims are also indefinite because they depend from an indefinite base claim.
Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over British reference (GB 224,461) in view of European reference (EP 0 625 457).
The GB reference (Fig. 1) discloses a railway car comprising a preparation/kitchen area at one end of the car and a seating/dining area occupying the majority part of the railway car, wherein the preparation area extends continuously between the first and second sidewalls of the car, and over the entire width of the car (see also Fig. 2), and circulation of passengers is blocked at least at one of the first and longitudinal ends of the railway car. The railcar of the GB reference does not include an upper level and a staircase connecting the upper and lower levels through an opening in an intermediate floor of the upper level. 
The EP reference discloses a two level railway car comprising an upper level (Fig. 3) and a lower level (Fig. 4) separated by intermediate floor 7 that defines an opening, bridge 3 extending along the opening (see Figs. 1 and 3) and connecting the first and second longitudinal ends of the car on the upper level, and staircase 4 connecting the upper level and the lower level sitting/dining area (i.e., a place where passengers can seat and eat) and emerging into the opening. In the structure of the EP reference, the lower level seating/dining area is considered to also include entrance area 2 as a part of the seating/dining area, i.e., an entrance area of the seating/dining area.
In view of the EP reference, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an additional upper passenger level to the railway car of the GB reference and to connect the upper and lower level seating/dining areas through an intermediate floor opening and a staircase, similar to that taught in the EP reference, to increase passenger capacity of the railway car, wherein passengers on the upper level can go down to the lower level seating/dining area by using the staircase. The structure of the GB reference, as modified, is considered to include the combination of features of instant claim 1.
Regarding the length and width of the floor opening as recited in instant claim 2,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to design the floor opening of the structure of the GB reference with desired length and width to achieve a desired degree of openness between the upper and lower levels, wherein the instant claimed particular length and width are merely an obvious matter of choosing size through routine engineering to achieve expected results thereof.
Regarding instant claim 3, consider preparation area/kitchen tables 17 and 18 of the GB reference, which are positioned next to one another to define a counter readable as extending continuously from the first sidewall to the second sidewall of the car. On the other hand,it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct such two tables in the preparation area of the railcar of the GB reference as a single construction for performing the same expected function thereof. The concept of constructing a structure as a single structure or as several pieces connected together as a single structure is merely an obvious matter of engineering choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Regarding instant claims 4-5, consider single staircase 4 shown in Fig. 1 of the EP reference, which appears to have a width greater than one-third of the width of the lower level. On the other hand, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the staircase in the rail car of the GB reference, as modified, with a large width, as an obvious matter of design choice, so as to facilitate traffic flows up/down the staircase.
Regarding instant claim 6, consider the dining seats shown in Fig. 1 of the GB reference, wherein the seats along at least one sidewall are readable as being aligned along the sidewall. 
Regarding instant claim 9, consider windows 37, 38 on the first and second sidewalls of the car of the GB reference, wherein these windows are readable as access openings. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Pelletier (US D 915,967) .
Regarding instant claim 7, consider the railcar 3 shown in Fig. 2 of Pelletier, wherein the upper level includes a floor opening on one side of an aisle and a row of seats positioned along the other side of the aisle and along the first sidewall. In the structure of Pelletier, there is only one floor opening on one side of the aisle such that there is a floor area on the other side of the aisle for accommodating seats.  In view of Pelletier, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structure of the GB reference to include floor opening only on one side of the aisle and provide seats on the other side of the aisle, similar to that taught by Pelletier, such that more seats can be provided on the upper level. 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Brown (US 9,845,155).
Regarding the elevator recited in instant claim 8, consider the elevator system provided for services between two deck levels of the vehicle of Brown. In view of Brown, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an elevator system, similar to that of Brown, in the structure of the EP reference, as modified, to facilitate services between the upper and lower levels of the rail car.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gage (US 1,508,178) and German reference (DE 10 2013 101 928) disclose two level vehicles including staircases connecting the two levels of the vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617